UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-59114 HEALTHIENT, INC. (Exact name of small business issuer as specified in charter) Nevada 33-0730042 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 15132 Park of Commerce Blvd., Jupiter, Fl (Address of principal executive offices) (Zip Code) (561) 935-6449 (Issuer's Telephone number, including area code) (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports,), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer , a non-accelerated filer, or a smaller reporting company. See the definitions of "larger accelerated filer" and "smaller or a smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated Filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No þ Indicate the number of shares of the registrant's common stock outstanding of each of the insurer's common stock, as of the latest practicable date. As of October 12, 2011: 71,467,971 shares. HEALTHIENT, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPBEMBER 30, 2011 TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 (a)Consolidated Balance Sheets 4 (b)Consolidated Statements of Operations 5 (c)Consolidated Statement of Shareholders' Equity (deficit) 6 (d)Consolidated Statements of Cash Flows (e)Notes to Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION 20 Item 1.Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3.Defaults On Senior Securities 28 Item 4.[Reserved] 28 Item 5.Other Information 28 Item 6. Exhibits 28 28 SIGNATURES 29 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements of Healthient, Inc. (the "Company"), have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q. Accordingly, these financial statements may not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. The interim financial statements should be read in conjunction with the annual financial statement for the year ended June 30, 2011 included in the an 10-K filed October 13,2011.In the opinion of management, the accompanying unaudited financial statements contain all adjustments necessary to fairly present the Company's financial position as of September 30, 2011 and its results of operations and its cash flows for the three months ended September 30, 2011 and 2010. 3 Healthient, Inc. ConsolidatedBalance Sheets (Unaudited) September 30, 2011 June 30, 2011 ASSETS Current Assets Cash $ $ Inventory Deposits and prepaid expenses Total Current Assets Property and Equipment Website costs (net of accummulated amortization) License to produce drink (net of accumulated amortizaiont) - Computer equipment (net of accumulated depreciation) Total Fixed Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS'EQUITY(DEFICIT) Current Liabilities Accounts payable $ $ Payroll taxes Directors' fees - Stock subscription payable - Officer loans Total Current Liabilities Stockholders'Equity (Deficit) Preferred stock, $0.001 Par value, 25,000,000 authorized: No shares issued - - Common stock, $0.001 par value: 200,000,000 shares authorized, 59,467,971 and 52,425,681 shares issued and outstanding at September 30, 2011 and June 30, 2011, respectively Additional paid-in capital Deficit accumulated in Development stage ) ) Deficit accumulated from operations ) - Total Stockholders' Equity ) Total Liabilities and Stockholder's Equity $ $ The accompanying notes are an integral part of these financial statements 4 Healthient, Inc. Consolidated Statement of Operations (Unaudited) For the Three Months ended September 30, 2011 For the Three Months ended September 30, 2010 Revenues $ $ - Cost of revenues - Gross profit - Selling expenses - General and administrative expenses Total Operating loss ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per share-Basic and Diluted $ ) $ ) Weighted average number of Common shares outstanding, basic and fully diluted See accompanying notes are an integral part of these financial statements 5 Healthient, Inc. Consolidated Statement of Stockholders' Equity (Deficit) (Unaudited) Deficit Deficit accumulated accumulated CommonShares Additional during the after Accumulated Par Value Paid-In development starting Equity Shares Capital stage operations (Deficit) Balance June 30, 2010 $ $ $ ) $ Common stock issued for cash Balance October 4, 2010 date ofaquisition of Healthient, Inc. in areverse merger and recapitalization ) Time Associates, Inc. share outstanding at October 5, 2010 ) - Common stock issued for cash Common stock issued for services Common stock issued 2010 Equity Compensation Plan Net loss ) ) Balance June 30, 2011 $ $ $ ) $ ) Common stock issued for cash Common stock issued for services Common stock ussed for license 50 Common stock issued for Directors' fees Net loss $ ) ) Balance September 30, 2011 $ $ $ )
